DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention wherein the dielectric laver has a higher impurity concentration than the STI oxide in combination with all of the limitations of Claim 1.
Regarding Claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a first dielectric layer extending continuously between a longitudinal end of the first semiconductor fin and a longitudinal end of the second semiconductor fin and having a U-shaped profile when viewed in a cross section taken along a lengthwise direction of the first semiconductor fin; and a second dielectric layer embedded in the first dielectric layer and having a topmost surface set back from a topmost surface of the first dielectric layer in combination with all of the limitations of Claim 11.
Regarding Claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of after performing the first CMP process, etching back the dielectric layer to fall below a top surface of the isolation oxide layer; after etching back the dielectric layer, implanting the dielectric layer with an impurity; after implanting the dielectric layer, recessing the top surface of the isolation oxide layer to a level lower than a top surface of the dielectric layer; and forming sources/drains structure on the first and second semiconductor fins in combination with all of the limitations of Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896